Title: To Thomas Jefferson from David Gelston, 12 October 1803
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
            New York Octo. 12th 1803
          
          I have received your letter of the 5th instant, and this day shipped on board the Schooner Harmony, Capt. Levering, for Alexandria (who sails immediately) the ten cases of wine, bill of lading enclosed, the account of duties, and other expenses attending, shall be forwarded. Capt. L. goes direct for Alexa.
          I have the honor to be, with great regard, Sir, your obedient servt.
          
            
              David Gelston
            
          
        